Exhibit 10.1







REGISTRATION RIGHTS AGREEMENT


by and among

GASTAR EXPLORATION USA, INC.
the Guarantors signatory hereto,


and


IMPERIAL CAPITAL, LLC, CREDIT SUISSE SECURITIES (USA) LLC, IBERIA CAPITAL
PARTNERS L.L.C. AND STERNE, AGEE & LEACH, INC.


as Initial Purchasers





- 1 -



--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
$125,000,000 8 5/8% Senior Secured Notes due 2018




November 15, 2013
GASTAR EXPLORATION USA, INC.
1331 Lamar Street, Suite 650
Houston, Texas 77010
and
IMPERIAL CAPITAL, LLC
2000 Avenue of the Stars, 9th Floor South
Los Angeles, California 90067


CREDIT SUISSE SECURITIES (USA) LLC
11 Madison Avenue
New York, New York 10010


IBERIA CAPITAL PARTNERS L.L.C.
601 Poydras St., Suite 2005
New Orleans, LA 70130


STERNE, AGEE & LEACH, INC.
277 Park Avenue, 24th Floor
New York, New York 10172


GASTAR EXPLORATION USA, INC., a Delaware corporation (the “Company”) is issuing
and selling to IMPERIAL CAPITAL, LLC, CREDIT SUISSE SECURITIES (USA) LLC, IBERIA
CAPITAL PARTNERS L.L.C. AND STERNE, AGEE & LEACH, INC., (each, an “Initial
Purchaser” and collectively, the “ Initial Purchasers”), for which Imperial
Capital, LLC and Credit Suisse Securities (USA) LLC are acting as
representatives (the “Representatives”), upon the terms set forth in the
Purchase Agreement dated November 8, 2013, by and among the Company, the Initial
Purchasers and the Guarantors signatory thereto (the “Purchase Agreement”), an
additional $125,000,000 aggregate principal amount of 8 5/8% Senior Secured
Notes due 2018 issued by the Company (each, a “Note” and collectively, the
“Notes”). As an inducement to the Initial Purchasers to enter into the Purchase
Agreement, the Company and the Guarantors agree with the Initial Purchasers, for
the benefit of the Holders (as defined below) of the Notes (including, without
limitation, the Initial Purchasers), as follows:
1.
Definitions


- 2 -



--------------------------------------------------------------------------------




Capitalized terms that are used herein without definition and are defined in the
Purchase Agreement shall have the respective meanings ascribed to them in the
Purchase Agreement. As used in this Agreement, the following terms shall have
the following meanings:
Additional Interest: See Section 4(a).
Advice: See Section 6(w).
Agreement: This Registration Rights Agreement, dated as of the Closing Date,
between the Company, the Guarantors and the Initial Purchasers.
Applicable Period: See Section 2(e).
Business Day: A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.
Closing Date: November 15, 2013.
Collateral Agreements: Shall have the meaning set forth in the Indenture.
Company: See the introductory paragraph to this Agreement.
Day: Unless otherwise expressly provided, a calendar day.
Effectiveness Date: The 360th day after the Initial Note Closing Date.
Effectiveness Period: See Section 3(a).
Event Date: See Section 4(b).
Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.
Exchange Notes: Senior Secured Notes due 2018 of the Company, identical in all
material respects to the Notes, including the guarantees endorsed thereon,
except for references to series and restrictive legends.
Exchange Offer Registration Statement: See Section 2(a).
FINRA: Financial Industry Regulatory Authority, Inc.
freely tradable: A Transfer Restricted Security shall be deemed to be “freely
tradable” at any time of determination if at such time of determination (i) it
may be sold to the public pursuant to Rule 144 under the Securities Act by a
person that is not an “affiliate” (as defined in Rule 144 under the Securities
Act) of the Company without regard to any of the conditions specified therein
(other than the holding period requirement in paragraph (d) of Rule 144 so long

- 3 -



--------------------------------------------------------------------------------




as such holding period requirement is satisfied at such time of determination)
and (ii) it does not bear any restrictive legends relating to the Securities
Act.
Guarantor: Each subsidiary of the Company that guarantees the obligations of the
Company under the Notes and the Indenture.
Holder: Any beneficial holder of Transfer Restricted Securities.
Indemnified Party: See Section 8(c).
Indemnifying Party: See Section 8(c).
Indenture: The Indenture, dated the Initial Note Closing Date, among the
Company, the Guarantors and Wells Fargo Bank, National Association, as trustee
and collateral agent, pursuant to which the Notes are being issued and as such
Indenture may be amended or supplemented from time to time in accordance with
the terms thereof.
Initial Note Closing Date: May 15, 2013.
Initial Purchasers: As defined in the preamble hereto.
Initial Shelf Registration Statement: See Section 3(a).
Inspectors: See Section 6(o).
Lien: Shall have the meaning set forth in the Indenture.
Losses: See Section 8(a).
Notes: See the introductory paragraph to this Agreement.
Participating Broker-Dealer: See Section 2(e).
Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.
Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Transfer Restricted Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
Purchase Agreement: As defined in the preamble hereto.

- 4 -



--------------------------------------------------------------------------------




Records: See Section 6(o).
Registered Exchange Offer: See Section 2(a).
Registration Statement: Any registration statement of the Company and the
Guarantors filed with the SEC under the Securities Act (including, but not
limited to, the Exchange Offer Registration Statement, the Initial Shelf
Registration Statement and any Subsequent Shelf Registration Statement) that
covers any of the Transfer Restricted Securities pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.
Representatives: As defined in the preamble hereto.
Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.
Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.
Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
Rule 430A: Rule 430A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
SEC: The Securities and Exchange Commission.
Securities: The Notes and the Exchange Notes.
Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
Shelf Filing Date: Shelf Filing Date means the 90th day after the date on which
the Company’s obligation to file a Shelf Registration Statement arises pursuant
to Section 2(i) and Section 3 hereof.
Shelf Notice: See Section 2(i).
Shelf Registration Statement: See Section 3(b).
Subsequent Shelf Registration Statement: See Section 3(b).

- 5 -



--------------------------------------------------------------------------------




TIA: The Trust Indenture Act of 1939, as amended.
Transfer Restricted Securities: The Notes; provided, however, that a Note shall
cease to be a Transfer Restricted Securities upon the earliest to occur of the
following: (i) in the circumstances contemplated by Section 2(a), the Note has
been exchanged for an Exchange Note in a Registered Exchange Offer as
contemplated in Section 2(a); (ii) in the circumstances contemplated by Section
3, a Shelf Registration Statement registering such Note, under the Securities
Act has been declared or becomes effective and such Note has been sold or
otherwise transferred by the holder thereof pursuant to and in a manner
contemplated by such effective Shelf Registration Statement; (iii) such Note is
actually sold by the holder thereof pursuant to Rule 144 under circumstances in
which any legend borne by such Note, relating to restrictions on transferability
thereof, under the Securities Act or otherwise, is removed by the Company or
pursuant to the Indenture; or (iv) such Note shall cease to be outstanding.
Trustee: The trustee under the Indenture and, if existent, the trustee under any
indenture governing the Exchange Notes.
Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.
2.
Registered Exchange Offer

(a)
Unless the Registered Exchange Offer would not be permitted by applicable laws
or a policy of the SEC, the Company shall (and shall cause each Guarantor to)
(i) prepare and file with the SEC promptly after the date hereof, a registration
statement (the “Exchange Offer Registration Statement”) on an appropriate form
under the Securities Act with respect to an offer (the “Registered Exchange
Offer”) to the Holders of Notes to issue and deliver to such Holders, in
exchange for the Notes, a like principal amount of Exchange Notes, (ii) use its
reasonable best efforts to cause the Exchange Offer Registration Statement to
become effective as of the Effectiveness Date, (iii) use its best efforts to
keep the Exchange Offer Registration Statement effective until the consummation
of the Registered Exchange Offer in accordance with its terms and (iv) commence
the Registered Exchange Offer as soon as practicable after the date on which the
Exchange Offer Registration Statement is declared effective. The Registered
Exchange Offer shall not be subject to any conditions, other than that the
Registered Exchange Offer does not violate applicable law or any applicable
interpretation of the staff of the SEC.

(b)
The Exchange Notes shall be issued under, and entitled to the benefits of, (i)
the Indenture or a trust indenture that is identical to the Indenture, other
than such changes as are necessary to comply with any requirements of the SEC to
effect or maintain the qualifications thereof under the TIA and (ii) the
Collateral Agreements.


- 6 -



--------------------------------------------------------------------------------




(c)
Interest on the Exchange Notes will accrue from the last interest payment due
date on which interest was paid on the Notes surrendered in exchange therefor
or, if no interest has been paid on the Notes, from the date of original issue
of the Notes. Each Exchange Note shall bear interest at the rate set forth
thereon; provided, that interest with respect to the period prior to the
issuance thereof shall accrue at the rate or rates borne by the Notes from time
to time during such period.

(d)
The Company may require each Holder as a condition to participation in the
Registered Exchange Offer to represent (i) that any Exchange Notes received by
it will be acquired in the ordinary course of its business, (ii) that at the
time of the commencement and consummation of the Registered Exchange Offer such
Holder has not entered into any arrangement or understanding with any Person to
participate in the distribution (within the meaning of the Securities Act) of
the Exchange Notes in violation of the provisions of the Securities Act, (iii)
that such Holder is not an “affiliate” of the Company within the meaning of Rule
405 of the Securities Act or, if such Holder is an “affiliate” of the Company
within the meaning of Rule 405 of the Securities Act, it will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable to it, (iv) if such Holder is not a broker-dealer, that it is
not engaged in, and does not intend to engage in, the distribution of the Notes
and (v) if such Holder is a Participating Broker-Dealer, that it will deliver a
Prospectus in connection with any resale of the Exchange Notes.

(e)
The Company shall (and shall cause each Guarantor to) include within the
Prospectus contained in the Exchange Offer Registration Statement a section
entitled “Plan of Distribution” reasonably acceptable to the Representatives
which shall contain a summary statement of the positions taken or policies made
by the staff of the SEC with respect to the potential “underwriter” status of
any broker-dealer that is the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of Exchange Notes received by such broker-dealer in the
Registered Exchange Offer for its own account in exchange for Notes that were
acquired by it as a result of market-making or other trading activity (a
“Participating Broker-Dealer”), whether such positions or policies have been
publicly disseminated by the staff of the SEC or such positions or policies, in
the judgment of the Representatives, represent the prevailing views of the staff
of the SEC. Such “Plan of Distribution” section shall also allow, to the extent
permitted by applicable policies and regulations of the SEC, the use of the
Prospectus by all Persons subject to the prospectus delivery requirements of the
Securities Act, including, to the extent so permitted, all Participating
Broker-Dealers, for 180 days following the date on which the Exchange Offer
Registration Statement is declared effective (or such shorter period during
which Persons are required by law to deliver the Prospectus) (the “Applicable
Period”), and include a statement describing the manner in which Participating
Broker-Dealers may resell the Exchange Notes. The Company shall use its best


- 7 -



--------------------------------------------------------------------------------




efforts to keep the Exchange Offer Registration Statement effective and to amend
and supplement the Prospectus contained therein, in order to permit such
Prospectus to be lawfully delivered by all Persons subject to the prospectus
delivery requirements of the Securities Act during the Applicable Period.
(f)
In connection with the Registered Exchange Offer, the Company shall (and shall
cause each Guarantor to):

(i)
mail or deliver to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal that is an exhibit to the Exchange Offer Registration Statement, and
any related documents;

(ii)
keep the Registered Exchange Offer open for not less than 30 days after the date
notice thereof is mailed to the Holders (or longer if required by applicable
law);

(iii)
utilize the services of a depository for the Registered Exchange Offer with an
address in the Borough of Manhattan, the City of New York, which may be the
Trustee or an affiliate thereof;

(iv)
permit Holders to withdraw tendered Transfer Restricted Securities at any time
prior to the close of business, New York time, on the last Business Day on which
the Registered Exchange Offer shall remain open; and

(v)
otherwise comply in all material respects with all applicable laws.

(g)
As soon as practicable after the close of the Registered Exchange Offer, the
Company shall (and shall cause each Guarantor to):

(i)
accept for exchange all Transfer Restricted Securities validly tendered pursuant
to the Registered Exchange Offer, and not validly withdrawn;

(ii)
deliver to the Trustee for cancellation all Transfer Restricted Securities so
accepted for exchange; and

(iii)
cause the Trustee to authenticate and deliver promptly to each Holder tendering
such Transfer Restricted Securities or Exchange Notes, as the case may be, equal
in principal amount to the Notes of such Holder so accepted for exchange.

(h)
The Exchange Notes may be issued under (i) the Indenture or (ii) an indenture
identical to the Indenture (other than such changes as are necessary to comply
with any requirements of the SEC to effect or maintain the qualification thereof
under the TIA), which in either event will provide that the Exchange Notes will
not be subject to the transfer restrictions set forth in the Indenture and that
the Exchange Notes and the Notes, if any, will be deemed one class of security


- 8 -



--------------------------------------------------------------------------------




(subject to the provisions of the Indenture) and entitled to participate in all
the security granted by the Company pursuant to the Collateral Agreements and in
any Subsidiary Guarantee (as such terms are defined in the Indenture) on an
equal and ratable basis.
(i)
If: (i) a Purchaser notifies the Company following consummation of the
Registered Exchange Offer that the Notes held by it are not eligible to be
exchanged for the Exchange Notes in the Registered Exchange Offer; (ii)
applicable law or interpretations of the staff of the SEC would not permit the
consummation of the Registered Exchange Offer; (iii) the Registered Exchange
Offer is not consummated within 400 days of the Initial Note Closing Date for
any reason; and (iv) certain Holders are prohibited by law or SEC policy from
participating in the Registered Exchange Offer or may not resell the Exchange
Notes acquired by them in the Registered Exchange Offer to the public without
delivering a prospectus, in each such case contemplated by clause (i) and this
clause (iv), such Holder or Purchaser notifies the Company within six months of
consummation of the Registered Exchange Offer, then the Company shall promptly
(and in any event within five Business Days) deliver to the Holders (or in the
case of an occurrence of any event described in clause (iv) of this Section
2(i), to any such Holder) and the Trustee notice thereof (the “Shelf Notice”)
and shall promptly file an Initial Shelf Registration Statement pursuant to
Section 3.



3.
Shelf Registration Statement

If a Shelf Notice is delivered pursuant to Section 2(i), then this Section 3
shall apply to all Transfer Restricted Securities. Otherwise, upon consummation
of the Registered Exchange Offer in accordance with Section 2, the provisions of
Section 3 shall apply solely with respect to (i) Notes held by any Holder
thereof not permitted to participate in the Registered Exchange Offer, (ii)
Notes held by any broker-dealer that acquired such Notes directly from the
Company or any of its affiliates and (iii) Exchange Notes that are not freely
tradeable as contemplated by Section 2(i)(iv) hereof, provided in each case that
the relevant Holder has duly notified the Company within six months of the
Registered Exchange Offer as required by Section 2(i)(iv).
(a)
Initial Shelf Registration Statement. The Company shall (and shall cause each
Guarantor to), promptly file with the SEC a Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 covering all of
the Transfer Restricted Securities (the “Initial Shelf Registration Statement”).
If applicable law or interpretations of the staff of the SEC would not permit
the consummation of the Registered Exchange Offer, the Company shall (and shall
cause each Guarantor to) use its reasonable best efforts to cause such Initial
Shelf Registration Statement to be declared effective under the Securities Act
on or prior to the Effectiveness Date. Otherwise, the Company shall (and shall
cause each Guarantor to) use its reasonable best efforts to cause such Shelf
Registration Statement to be declared effective under the Securities Act on or


- 9 -



--------------------------------------------------------------------------------




prior to the 180th day after the date on which the Initial Shelf Registration
Statement is required to be filed. The Initial Shelf Registration Statement
shall be on Form S-1 or another appropriate form permitting registration of such
Transfer Restricted Securities for resale by Holders in the manner or manners
reasonably designated by them (including, without limitation, one or more
underwritten offerings). The Company and Guarantors shall not permit any
securities other than the Transfer Restricted Securities to be included in any
Shelf Registration Statement. The Company shall (and shall cause each Guarantor
to) use its reasonable best efforts to keep the Initial Shelf Registration
Statement continuously effective under the Securities Act until the date which
is two years from the Initial Note Closing Date (subject to extension pursuant
to the last paragraph of Section 6(w) (the “Effectiveness Period”), or such
shorter period ending when (i) all Transfer Restricted Securities covered by the
Initial Shelf Registration Statement have been sold in the manner set forth and
as contemplated in the Initial Shelf Registration Statement, (ii) a Subsequent
Shelf Registration Statement covering all of the Transfer Restricted Securities
covered by and not sold under the Initial Shelf Registration Statement or an
earlier Subsequent Shelf Registration Statement has been declared effective
under the Securities Act, (iii) all Transfer Restricted Securities can be sold
by non-affiliates of the Company pursuant to Rule 144 without any limitations
under Rule 144 or (iv) there cease to be any outstanding Transfer Restricted
Securities.
(b)
Subsequent Shelf Registration Statements. If the Initial Shelf Registration
Statement or any Subsequent Shelf Registration Statement (as defined below)
ceases to be effective for any reason at any time during the Effectiveness
Period (other than because of the sale of all of the securities registered
thereunder), the Company shall (and shall cause each Guarantor to) use its
reasonable best efforts to obtain the prompt withdrawal of any order suspending
the effectiveness thereof, and in any event shall within 30 days of such
cessation of effectiveness amend such Shelf Registration Statement in a manner
to obtain the withdrawal of the order suspending the effectiveness thereof, or
file (and cause each Guarantor to file) an additional “shelf” Registration
Statement pursuant to Rule 415 covering all of the Transfer Restricted
Securities (a “Subsequent Shelf Registration Statement”). If a Subsequent Shelf
Registration Statement is filed, the Company shall (and shall cause each
Guarantor to) use its reasonable best efforts to cause the Subsequent Shelf
Registration Statement to be declared effective as soon as practicable after
such filing and to keep such Subsequent Shelf Registration Statement
continuously effective for a period equal to the number of days in the
Effectiveness Period less the aggregate number of days during which the Initial
Shelf Registration Statement or any Subsequent Shelf Registration Statement was
previously continuously effective. As used herein the term “Shelf Registration
Statement” means the Initial Shelf Registration Statement and any Subsequent
Shelf Registration Statements


- 10 -



--------------------------------------------------------------------------------




(c)
Supplements and Amendments. The Company shall promptly supplement and amend any
Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration Statement, if required by the Securities Act, or if reasonably
requested in writing by the Holders of a majority in aggregate principal amount
of the Transfer Restricted Securities covered by such Shelf Registration
Statement or by any underwriter of such Transfer Restricted Securities.

(d)
Provision of Information. No Holder of Transfer Restricted Securities shall be
entitled to include any of its Transfer Restricted Securities in any Shelf
Registration Statement pursuant to this Agreement unless such Holder furnishes
to the Company and the Trustee in writing, within 20 days after receipt of a
written request therefor, such information as the Company and the Trustee after
conferring with counsel with regard to information relating to Holders that
would be required by the SEC to be included in such Shelf Registration Statement
or Prospectus included therein, may reasonably request for inclusion in any
Shelf Registration Statement or Prospectus included therein, and no such Holder
shall be entitled to Additional Interest pursuant to Section 4 hereof unless and
until such Holder shall have provided such information. The Company may refuse
to name any Holder who fails to provide such information to the Company within
20 days after receipt by the Holder of a written request therefor.

4.
Additional Interest

(a)
The Company and each Guarantor acknowledges and agrees that the Holders of
Transfer Restricted Securities will suffer damages if the Company or any
Guarantor fails to fulfill its material obligations under Section 2 or Section 3
hereof and that it would not be feasible to ascertain the extent of such damages
with precision. Accordingly, the Company and the Guarantors agree to pay
additional cash interest on the Notes (“Additional Interest”) under the
circumstances and to the extent set forth below (each of which shall be given
independent effect):

(i)
if the Exchange Offer Registration Statement is not declared effective on or
prior to the Effectiveness Date or, if required to be filed pursuant to Section
2(i) and Section 3 above, the Shelf Registration Statement is not declared
effective on or prior to the 90th day after the Shelf Filing Date, Additional
Interest shall accrue on the Notes over and above any stated interest at a rate
of 0.25% per annum of the principal amount of such Notes for the first 90 days
immediately following the Effectiveness Date, such Additional Interest rate
increasing by an additional 0.25% per annum at the beginning of each subsequent
90-day period;

(ii)
if (A) the Registered Exchange Offer is not consummated on or prior to the 50th
Business Day after the Effectiveness Date, (B) the Exchange


- 11 -



--------------------------------------------------------------------------------




Offer Registration Statement ceases to be effective at any time prior to the
time that the Registered Exchange Offer is consummated, or (C) if applicable, a
Shelf Registration Statement has been declared effective and such Shelf
Registration Statement ceases to be effective at any time prior to the end of
the Effectiveness Period or such shorter period permitted pursuant to Section
3(a), then Additional Interest shall accrue on the Notes, over and above any
stated interest, at a rate of 0.25% per annum of the principal amount of such
Notes commencing on (w) the 50th Business Day after the Effectiveness Date, in
the case of (A) above, or (x) the date the Exchange Offer Registration Statement
ceases to be effective without being declared effective again within 30 days, in
the case of (B) above, or (y) the day such Shelf Registration Statement ceases
to be effective in the case of (C) above, such Additional Interest rate
increasing by an additional 0.25% per annum at the beginning of each such
subsequent 90-day period;
provided, however, that the maximum Additional Interest rate on the Notes may
not exceed at any one time in the aggregate 0.50% per annum; and provided
further, that, (1) upon the effectiveness of the Exchange Offer Registration
Statement or Initial Shelf Registration Statement (in the case of (i) above),
(2) upon the exchange of Exchange Notes for all Notes tendered (in the case of
(ii)(A) above), or upon the effectiveness of the Exchange Offer Registration
Statement that had ceased to remain effective (in the case of (ii)(B) above), or
upon the effectiveness of a Shelf Registration Statement which had ceased to
remain effective (in the case of (ii)(C) above), Additional Interest on the
Notes as a result of such clause (or the relevant subclause thereof) or upon the
effectiveness of such Registration Statement or Exchange Offer Registration
Statement, as the case may be, shall cease to accrue. Accrued Additional
Interest shall be paid from and including the date on which any of the defaults
described in (i) and (ii) above occurred to but excluding the earlier of (i) the
date on which Additional Interest would cease to accrue upon the cessation of
the applicable event or events of default described in (1), (2) and/or (3) above
or (ii) the date on which all of the Transfer Restricted Securities, other than
any Notes beneficially owned by affiliates of the Company, otherwise become
freely tradable by all Holders, without further Registration under the
Securities Act. Notwithstanding any other provision hereof, the accrual and
payment of Additional Interest shall be the sole remedy available to any Holder
upon the occurrence of any event of default described in Section 4(a)(i) through
Section 4(a)(ii) herein.
(b)
The Company shall notify the Trustee within five Business Days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Any amounts of Additional Interest due
pursuant to (a)(i) or (a)(ii) of this Section 4 will be payable in cash, on the
dates and in the manner provided in the Indenture and whether or not any cash
interest would then be payable on such date, commencing with the first such
semi-annual date occurring after any such Additional Interest commences to
accrue. The


- 12 -



--------------------------------------------------------------------------------




amount of Additional Interest will be determined by multiplying the applicable
Additional Interest rate by the principal amount of the Notes, multiplied by a
fraction, the numerator of which is the number of days such Additional Interest
rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months and, in the case of a partial month, the
actual number of days elapsed), and the denominator of which is 360.
5.
Hold-Back Agreements

The Company agrees that it will not effect any public or private sale or
distribution (including a sale pursuant to Regulation D under the Securities
Act) of any securities the same as or similar to those covered by a Registration
Statement filed pursuant to Section 2 or 3 hereof (other than Additional Notes
(as defined in the Indenture) issued under the Indenture), or any securities
convertible into or exchangeable or exercisable for such securities, during the
10 days prior to, and during the 90-day period beginning on, the effective date
of any Registration Statement filed pursuant to Sections 2 and 3 hereof unless
the Holders of a majority in the aggregate principal amount of the Transfer
Restricted Securities to be included in such Registration Statement consent.
6.
Registration Procedures

In connection with the filing of any Registration Statement pursuant to Sections
2 or 3 hereof, the Company shall (and shall cause each Guarantor to) effect such
registrations to permit the sale of such securities covered thereby in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto and in connection with any Registration Statement filed by the
Company hereunder, the Company shall (and shall cause each Guarantor to):
(a)
Prepare and file with the SEC as soon as practicable after the date hereof, the
Exchange Offer Registration Statement or if the Exchange Offer Registration
Statement is not filed because of the circumstances contemplated by Section
2(i), a Shelf Registration Statement as prescribed by Section 3, and use its
reasonable best efforts to cause each such Registration Statement to become
effective and remain effective as provided herein; provided that, if (1) a Shelf
Registration Statement is filed pursuant to Section 3 or (2) a Prospectus
contained in an Exchange Offer Registration Statement filed pursuant to Section
2 is required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period
relating thereto, before filing any Registration Statement or Prospectus or any
amendments or supplements thereto the Company shall (and shall cause each
Guarantor to), if requested, furnish to and afford the Holders of the Transfer
Restricted Securities to be registered pursuant to such Shelf Registration
Statement, each Participating Broker-Dealer, the managing underwriters, if any,
and each of their respective counsel, a reasonable opportunity to review copies
of all such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed (in each case
at least five Business Days prior to such filing). The Company and each


- 13 -



--------------------------------------------------------------------------------




Guarantor shall not file any such Registration Statement or Prospectus or any
amendments or supplements thereto in respect of which the Holders must provide
information for the inclusion therein without the Holders being afforded an
opportunity to review such documentation if the holders of a majority in
aggregate principal amount of the Transfer Restricted Securities covered by such
Registration Statement, or any such Participating Broker-Dealer, as the case may
be, the managing underwriters, if any, or any of their respective counsel shall
reasonably object in writing on a timely basis. A Holder shall be deemed to have
reasonably objected to such filing if such Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading or fails to comply with
the applicable requirements of the Securities Act.
(b)
Provide an indenture trustee for the Transfer Restricted Securities or the
Exchange Notes, as the case may be, and cause the Indenture (or other indenture
relating to the Transfer Restricted Securities) to be qualified under the TIA
not later than the effective date of the first Registration Statement; and in
connection therewith, to effect such changes to such indenture as may be
required for such indenture to be so qualified in accordance with the terms of
the TIA; and execute, and use its reasonable best efforts to cause such trustee
to execute, all documents as may be required to effect such changes, and all
other forms and documents required to be filed with the SEC to enable such
indenture to be so qualified in a timely manner.

(c)
Prepare and file with the SEC such pre-effective amendments and post-effective
amendments to each Shelf Registration Statement or Exchange Offer Registration
Statement, as the case may be, as may be necessary to keep such Registration
Statement continuously effective for the Effectiveness Period or the Applicable
Period, as the case may be; cause the related Prospectus to be supplemented by
any Prospectus supplement required by applicable law, and as so supplemented to
be filed pursuant to Rule 424 (or any similar provisions then in force)
promulgated under the Securities Act; and comply with the provisions of the
Securities Act and the Exchange Act applicable to them with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented and with respect to the
subsequent resale of any securities being sold by a Participating Broker-Dealer
covered by any such Prospectus. The Company and each Guarantor shall not, during
the Applicable Period, voluntarily take any action that would result in selling
Holders of the Transfer Restricted Securities covered by a Registration
Statement or Participating Broker-Dealers seeking to sell Exchange Notes not
being able to sell such Transfer Restricted Securities or such Exchange Notes
during that period, unless such action is required by applicable law, rule or
regulation or permitted by this Agreement.


- 14 -



--------------------------------------------------------------------------------




(d)
Furnish to such selling Holders and Participating Broker-Dealers who so request
in writing (i) upon the Company’s receipt, a copy of the order of the SEC
declaring such Registration Statement and any post-effective amendment thereto
effective, (ii) such reasonable number of copies of such Registration Statement
and of each amendment and supplement thereto (in each case including any
documents incorporated therein by reference and all exhibits), (iii) such
reasonable number of copies of the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and each amendment and
supplement thereto, and such reasonable number of copies of the final Prospectus
as filed by the Company and each Guarantor pursuant to Rule 424(b) under the
Securities Act, in conformity with the requirements of the Securities Act and
each amendment and supplement thereto, and (iv) such other documents (including
any amendments required to be filed pursuant to clause (c) of this Section), as
any such Person may reasonably request in writing. The Company and the
Guarantors hereby consent to the use of the Prospectus by each of the selling
Holders of Transfer Restricted Securities or each such Participating
Broker-Dealer, as the case may be, and the underwriters or agents, if any, and
dealers, if any, in connection with the offering and sale of the Transfer
Restricted Securities covered by, or the sale by Participating Broker-Dealers of
the Exchange Notes pursuant to, such Prospectus and any amendment or supplement
thereto.

(e)
If (1) a Shelf Registration Statement is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, the Company shall notify in writing the
selling Holders of Transfer Restricted Securities, or each such Participating
Broker-Dealer, as the case may be, the managing underwriters, if any, and each
of their respective counsel promptly (but in any event within 2 Business Days)
(i) when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective (including in such
notice a written statement that any Holder may, upon request, obtain, without
charge, one conformed copy of such Registration Statement or post-effective
amendment including financial statements and schedules, documents incorporated
or deemed to be incorporated by reference and exhibits), (ii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or of any order preventing or suspending the use of any Prospectus or
the initiation of any proceedings for that purpose, (iii) if at any time when a
Prospectus is required by the Securities Act to be delivered in connection with
sales of the Transfer Restricted Securities the representations and warranties
of the Company and any Guarantor contained in any agreement (including any
underwriting agreement) contemplated by Section 6(n) hereof cease to be true and
correct, (iv) of the receipt by the Company or any


- 15 -



--------------------------------------------------------------------------------




Guarantor of any notification with respect to the suspension of the
qualification or exemption from qualification of a Registration Statement or any
of the Transfer Restricted Securities or the Exchange Notes to be sold by any
Participating Broker-Dealer for offer or sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose, (v) of the
happening of any event, the existence of any condition of any information
becoming known that makes any statement made in such Registration Statement or
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in, or amendments or supplements to, such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement and
the Prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (vi) of any reasonable determination by the Company or any
Guarantor that a post-effective amendment to a Registration Statement would be
appropriate and (vii) of any request by the SEC for amendments to the
Registration Statement or supplements to the Prospectus or for additional
information relating thereto.
(f)
Use its reasonable best efforts to prevent the issuance of any order suspending
the effectiveness of a Registration Statement or of any order preventing or
suspending the use of a Prospectus or suspending the qualification (or exemption
from qualification) of any of the Transfer Restricted Securities or the Exchange
Notes to be sold by any Participating Broker-Dealer, for sale in any
jurisdiction, and, if any such order is issued, to use its reasonable best
efforts to obtain the withdrawal of any such order at the earliest possible
date.

(g)
If (A) a Shelf Registration Statement is filed pursuant to Section 3, (B) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period or (C) reasonably requested in writing by the managing
underwriters, if any, or the Holders of a majority in aggregate principal amount
of the Transfer Restricted Securities being sold in connection with an
underwritten offering, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment such information or revisions to information therein
relating to such underwriters or selling Holders as the managing underwriters,
if any, or such Holders or any of their respective counsel reasonably request in
writing to be included or made therein and (ii) make all required filings of
such Prospectus supplement or such post-effective amendment as soon as
practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplements or post-effective amendment.


- 16 -



--------------------------------------------------------------------------------




(h)
Prior to any public offering of Transfer Restricted Securities or any delivery
of a Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use its reasonable best efforts to register or qualify, and
to cooperate with the selling Holders of Transfer Restricted Securities or each
such Participating Broker-Dealer, as the case may be, the underwriters, if any,
and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Transfer Restricted Securities or Exchange Notes, as the case may be, for offer
and sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any selling Holder, Participating Broker-Dealer or any managing
underwriter or underwriters, if any, reasonably request in writing; provided,
that where Exchange Notes held by Participating Broker-Dealers or Transfer
Restricted Securities are offered other than through an underwritten offering,
the Company and each Guarantor agree to cause its counsel to perform Blue Sky
investigations and file any registrations and qualifications required to be
filed pursuant to this Section 6(h), keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of the Exchange Notes held by Participating Broker-Dealers or
the Transfer Restricted Securities covered by the applicable Registration
Statement; provided that neither the Company nor any Guarantor shall be required
to (A) qualify generally to do business in any jurisdiction where it is not then
so qualified, (B) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject or (C) subject
itself to taxation in any such jurisdiction where it is not then so subject.

(i)
If (A) a Shelf Registration Statement is filed pursuant to Section 3 or (B) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is requested to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, cooperate with the selling Holders of Transfer Restricted
Securities and the managing underwriter or underwriters, if any, to facilitate
the timely preparation and delivery of certificates representing Transfer
Restricted Securities to be sold, which certificates shall not bear any
restrictive legends and shall be in a form eligible for deposit with The
Depository Trust Company, and enable such Transfer Restricted Securities to be
in such denominations and registered in such names as the managing underwriter
or underwriters, if any, or Holders may reasonably request.

(j)
Use its reasonable best efforts to cause the Transfer Restricted Securities
covered by any Registration Statement to be registered with or approved by such
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter, if any, to consummate the disposition


- 17 -



--------------------------------------------------------------------------------




of such Transfer Restricted Securities, except as may be required solely as a
consequence of the nature of such selling Holder’s business, in which case the
Company shall (and shall cause each Guarantor to) cooperate in all reasonable
respects with the filing of such Registration Statement and the granting of such
approvals; provided that neither the Company nor any existing Guarantor shall be
required to (A) qualify generally to do business in any jurisdiction where it is
not then so qualified, (B) take any action that would subject it to general
service of process in any jurisdiction where it is not then so subject or
(C) subject itself to taxation in any such jurisdiction where it is not then so
subject.
(k)
If (1) a Shelf Registration Statement is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by paragraph
6(e)(v) or 6(e)(vi) hereof, as promptly as practicable, prepare and file with
the SEC, at the expense of the Company and the Guarantors, a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Transfer Restricted Securities being sold
thereunder or to the purchasers of the Exchange Notes to whom such Prospectus
will be delivered by a Participating Broker-Dealer, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and, if
SEC review is required, use its reasonable best efforts to cause such
post-effective amendment to be declared effective as soon as possible.

(l)
Use its reasonable best efforts to cause the Transfer Restricted Securities
covered by a Registration Statement to be rated with such appropriate rating
agencies, if so requested in writing by the Holders of a majority in aggregate
principal amount of the Transfer Restricted Securities covered by such
Registration Statement or the managing underwriter or underwriters, if any.

(m)
Prior to the initial issuance of the Exchange Notes, (i) provide the Trustee
with one or more certificates for the Transfer Restricted Securities in a form
eligible for deposit with The Depository Trust Company and (ii) provide a CUSIP
number for the Exchange Notes.

(n)
If a Shelf Registration Statement is filed pursuant to Section 3, enter into
such agreements (including an underwriting agreement in form, scope and
substance as is customary in underwritten offerings of debt securities similar
to the Notes, as may be appropriate in the circumstances) and take all such
other actions in connection therewith (including those reasonably requested in
writing by the


- 18 -



--------------------------------------------------------------------------------




managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of the Transfer Restricted Securities being sold) in order to
expedite or facilitate the registration or the disposition of such Transfer
Restricted Securities, and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, (i) make such representations and warranties to the Holders and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries as then conducted, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings of debt securities similar to
the Notes, as may be appropriate in the circumstances, and confirm the same if
and when reasonably required; (ii) obtain an opinion of counsel to the Company
and the Guarantors and updates thereof (which counsel and opinions (in form,
scope and substance) shall be reasonably satisfactory to the managing
underwriters, if any, and the Holders of a majority in aggregate principal
amount of the Transfer Restricted Securities being sold), addressed to each
selling Holder and each of the underwriters, if any, covering the matters
customarily covered in opinions of counsel to the Company and the Guarantors
requested in underwritten offerings of debt securities similar to the Notes, as
may be appropriate in the circumstances; (iii) obtain “cold comfort” letters and
updates thereof (which letters and updates (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters) from the independent
certified public accountants of the Company and its consolidated subsidiaries
(and, if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement), addressed to each of the underwriters, such letters
to be in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with underwritten offerings of debt
securities similar to the Notes, as may be appropriate in the circumstances, and
such other matters as reasonably requested in writing by the underwriters; and
(iv) deliver such documents and certificates as may be reasonably requested in
writing by the Holders of a majority in aggregate principal amount of the
Transfer Restricted Securities being sold and the managing underwriters, if any,
to evidence the continued validity of the representations and warranties of the
Company and its subsidiaries made pursuant to clause (i) above and to evidence
compliance with any conditions contained in the underwriting agreement or other
similar agreement entered into by the Company or any Guarantor.
(o)
If (1) a Shelf Registration Statement is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any selling Holder of such


- 19 -



--------------------------------------------------------------------------------




Transfer Restricted Securities being sold, or each such Participating
Broker-Dealer, as the case may be, any underwriter participating in any such
disposition of Transfer Restricted Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer, as the case may be, or underwriter (collectively,
the “Inspectors”), at the offices where normally kept, during reasonable
business hours, all financial and other records and pertinent corporate
documents of the Company and its subsidiaries (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information reasonably requested
in writing by any such Inspector in connection with such Registration Statement.
Each Inspector shall agree in writing that it will keep the Records confidential
and not disclose any of the Records unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such Registration
Statement, (ii) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, (iii) the information in
such Records is public or has been made generally available to the public other
than as a result of a disclosure or failure to safeguard by such Inspector or
(iv) disclosure of such information is, in the reasonable written opinion of
counsel for any Inspector, necessary or advisable in connection with any action,
claim, suit or proceeding, directly or indirectly, involving or potentially
involving such Inspector and arising out of, based upon, related to, or
involving this Agreement, or any transaction contemplated hereby or arising
hereunder. Each selling Holder of such Transfer Restricted Securities and each
such Participating Broker-Dealer will be required to agree that information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it as the basis for any market transactions in the
securities of the Company unless and until such is made generally available to
the public. Each Inspector, each selling Holder of such Transfer Restricted
Securities and each such Participating Broker-Dealer will be required to further
agree that it will, upon learning that disclosure of such Records is sought in a
court of competent jurisdiction, give notice to the Company and, to the extent
practicable, use its reasonable best efforts to allow the Company, at its
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential at its expense.
(p)
Comply with all applicable rules and regulations of the SEC and make generally
available to the security holders of the Company with regard to any Applicable
Registration Statement earning statements satisfying the provisions of section
11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than 45 days after the end of any
12-month period (or 90 days after the end of any 12-month period if such period
is a fiscal year) (i) commencing at the end of any fiscal quarter in which
Transfer Restricted Securities are sold to underwriters in a firm commitment or
reasonable best efforts underwritten offering and (ii) if not sold to
underwriters


- 20 -



--------------------------------------------------------------------------------




in such an offering, commencing on the first day of the first fiscal quarter of
the Company after the effective date of a Registration Statement, which
statements shall cover said 12-month periods.
(q)
Upon consummation of a Registered Exchange Offer, obtain an opinion of counsel
to the Company and the Guarantors (in form, scope and substance reasonably
satisfactory to the Representatives), addressed to the Trustee for the benefit
of all Holders participating in the Registered Exchange Offer, to the effect
that (i) the Company and the Guarantors have duly authorized, executed and
delivered the Exchange Notes, and the Indenture and (ii) the Exchange Notes and
the Indenture constitute legal, valid and binding obligations of the Company and
the Guarantors, enforceable against the Company and the Guarantors in accordance
with their respective terms, except as such enforcement may be subject to
customary United States and foreign exceptions.

(r)
If the Registered Exchange Offer is to be consummated, upon delivery of the
Transfer Restricted Securities by the Holders to the Company and the Guarantors
(or to such other Person as directed by the Company and the Guarantors) in
exchange for the Exchange Notes, the Company shall mark, or caused to be marked,
on such Transfer Restricted Securities that the Exchange Notes, are being issued
as substitute evidence of the indebtedness originally evidenced by the Transfer
Restricted Securities; provided that in no event shall such Transfer Restricted
Securities be marked as paid or otherwise satisfied.

(s)
Cooperate with each seller of Transfer Restricted Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Transfer Restricted Securities and their respective counsel
in connection with any filings required to be made with FINRA.

(t)
Use its reasonable best efforts to cause all Securities covered by a
Registration Statement to be listed on each securities exchange, if any, on
which similar debt securities issued by the Company are then listed.

(u)
Use its reasonable best efforts to take all other steps reasonably necessary to
effect the registration of the Transfer Restricted Securities covered by a
Registration Statement contemplated hereby.

(v)
The Company may require each seller of Transfer Restricted Securities or
Participating Broker-Dealer as to which any registration is being effected to
furnish to the Company such information regarding such seller or Participating
Broker-Dealer and the distribution of such Transfer Restricted Securities as the
Company may, from time to time, reasonably request in writing. The Company may
exclude from such registration the Transfer Restricted Securities of any seller
who fails to furnish such information within a reasonable time (which time in no
event shall exceed 45 days, subject to Section 3(d)) after receiving such
request. Each seller of Transfer Restricted Securities or Participating


- 21 -



--------------------------------------------------------------------------------




Broker-Dealer as to which any registration is being effected agrees to furnish
promptly to the Company all information required to be disclosed in order to
make the information previously furnished by such seller not materially
misleading.
(w)
Each Holder of Transfer Restricted Securities and each Participating
Broker-Dealer agrees by acquisition of such Transfer Restricted Securities or
Exchange Notes to be sold by such Participating Broker-Dealer, as the case may
be, that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 6(e)(ii), 6(e)(iv), 6(e)(v), or 6(e)(vi),
such Holder will forthwith discontinue disposition of such Transfer Restricted
Securities covered by a Registration Statement and such Participating
Broker-Dealer will forthwith discontinue disposition of such Exchange Notes
pursuant to any Prospectus and, in each case, forthwith discontinue
dissemination of such Prospectus until such Holder's or Participating
Broker-Dealer's receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 6(k), or until it is advised in writing (the “Advice”)
by the Company and the Guarantors that the use of the applicable Prospectus may
be resumed, and has received copies of any amendments or supplements thereto
and, if so directed by the Company and the Guarantors, such Holder or
Participating Broker-Dealer, as the case may be, will deliver to the Company all
copies, other than permanent file copies, then in such Holder's or Participating
Broker-Dealer's possession, of the Prospectus covering such Transfer Restricted
Securities current at the time of the receipt of such notice. In the event the
Company and the Guarantors shall give any such notice, the Applicable Period
shall be extended by the number of days during such periods from and including
the date of the giving of such notice to and including the date when each
Participating Broker-Dealer shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 6(k) or (y) the
Advice.

7.
Registration Expenses

(a)
All fees and expenses incident to the performance of or compliance with this
Agreement by the Company and the Guarantors shall be borne by the Company and
the Guarantors, whether or not the Exchange Offer or a Shelf Registration
Statement is filed or becomes effective, including, without limitation, (i) all
registration and filing fees, including, without limitation, (A) fees with
respect to filings required to be made with FINRA in connection with any
underwritten offering and (B) fees and expenses of compliance with state
securities or Blue Sky laws as provided in Section 6(h) hereof (including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky qualifications of the Transfer Restricted Securities or Exchange
Notes and determination of the eligibility of the Transfer Restricted Securities
or Exchange Notes for investment under the laws of such jurisdictions (x) where
the Holders are located, in the case of the Exchange Notes, or (y) as provided
in Section 6


- 22 -



--------------------------------------------------------------------------------




(h), in the case of Transfer Restricted Securities or Exchange Notes to be sold
by a Participating Broker-Dealer during the Applicable Period)), (ii) printing
expenses, including, without limitation, expenses of printing Prospectuses if
the printing of Prospectuses is requested by the managing underwriter or
underwriters, if any, or by the Holders of a majority in aggregate principal
amount of the Transfer Restricted Securities included in any Registration
Statement or by any Participating Broker-Dealer during the Applicable Period, as
the case may be, (iii) messenger, telephone and delivery expenses incurred in
connection with the performance of their obligations hereunder, (iv) fees and
disbursements of counsel for the Company, the Guarantors, (v) fees and
disbursements of all independent certified public accountants referred to in
Section 6 (including, without limitation, the expenses of any special audit and
“cold comfort” letters required by or incident to such performance), (vi) rating
agency fees and the fees and expenses incurred in connection with the listing of
the Securities to be registered on any securities exchange, (vii) Securities Act
liability insurance, if the Company and the Guarantors desire such insurance,
(viii) fees and expenses of all other Persons retained by the Company and the
Guarantors, (ix) fees and expenses of any “qualified independent underwriter” or
other independent appraiser participating in an offering pursuant to Section 3
of Schedule E to the By-laws of FINRA, but only where the need for such a
“qualified independent underwriter” arises due to a relationship with the
Company and the Guarantors, (x) internal expenses of the Company and the
Guarantors (including, without limitation, all salaries and expenses of officers
and employees of the Company or the Guarantors performing legal or accounting
duties), (xi) the expense of any annual audit, (xii) the fees and expenses of
the Trustee and the Exchange Agent and (xiii) the expenses relating to printing,
word processing and distributing all Registration Statements, underwriting
agreements, securities sales agreements, indentures and any other documents
necessary in order to comply with this Agreement.
(b)
The Company and the Guarantors shall pay all documentary, stamp, transfer or
other transactional taxes attributable to the issuance or delivery of the
Exchange Notes in exchange for the Notes; provided that the Company shall not be
required to pay taxes payable in respect of any transfer involved in the
issuance or delivery of any Exchange Notes in a name other than that of the
Holder of the Note in respect of which such Exchange Note is being issued. The
Company and the Guarantors shall reimburse the Holders for fees and expenses
(including reasonable fees and expenses of counsel to the Holders) relating to
any enforcement of any rights of the Holders under this Agreement.

8.
Indemnification

(a)
Indemnification by the Company and the Guarantors. The Company and the
Guarantors jointly and severally agree to indemnify and hold harmless each
Holder of Transfer Restricted Securities, Exchange Notes and each Participating


- 23 -



--------------------------------------------------------------------------------




Broker-Dealer selling Exchange Notes during the Applicable Period, each Person,
if any, who controls each such Holder (within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act) and the officers, directors
and partners of each such Holder, Participating Broker-Dealer and controlling
person, to the fullest extent lawful, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and reasonable attorneys' fees as provided in this Section
8) and expenses (including, without limitation, reasonable costs and expenses
incurred in connection with investigating, preparing, pursuing or defending
against any of the foregoing) (collectively, “Losses”), as incurred, directly or
indirectly caused by, related to, based upon, arising out of or in connection
with any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus or form of prospectus, or in any amendment or
supplement thereto, or in any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such Losses are solely
based upon information relating to such Holder or Participating Broker-Dealer
and furnished in writing to the Company and the Guarantors by such Holder or
Participating Broker-Dealer or their counsel expressly for use therein. The
Company and the Guarantors also agree to indemnify underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers, directors and agents and each
Person who controls such Persons (within the meaning of Section 5 of the
Securities Act or Section 20(a) of the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders or the
Participating Broker-Dealer.
(b)
Indemnification by Holder. In connection with any Registration Statement,
Prospectus or form of prospectus, any amendment or supplement thereto, or any
preliminary prospectus in which a Holder is participating, such Holder shall
furnish to the Company and the Guarantors in writing such information as the
Company and the Guarantors reasonably request for use in connection with any
Registration Statement, Prospectus or form of prospectus, any amendment or
supplement thereto, or any preliminary prospectus and shall indemnify and hold
harmless the Company, the Guarantors, their respective directors and each
Person, if any, who controls the Company and the Guarantors (within the meaning
of Section 15 of the Securities Act and Section 20(a) of the Exchange Act), and
the directors, officers and partners of such controlling persons, to the fullest
extent lawful, from and against all Losses arising out of or based upon any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus or form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under


- 24 -



--------------------------------------------------------------------------------




which they were made, not misleading to the extent, but only to the extent, that
such losses resulted from an untrue statement or alleged untrue statement of a
material fact or omission or alleged omission of a material fact contained in or
omitted from any information so furnished in writing by such Holder to the
Company and the Guarantors expressly for use therein. Notwithstanding the
foregoing, in no event shall the liability of any selling Holder be greater in
amount than such Holder’s Maximum Contribution Amount (as defined below).
(c)
Conduct of Indemnification Proceedings. If any proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the party or parties from
which such indemnity is sought (the “Indemnifying Party” or “Indemnifying
Parties”, as applicable) in writing; but the omission to so notify the
Indemnifying Party (i) will not relieve such Indemnifying Party from any
liability under paragraph (a) or (b) above unless and only to the extent it is
materially prejudiced as a result thereof and (ii) will not, in any event,
relieve the Indemnifying Party from any obligations to any Indemnified Party
other than the indemnification obligation provided in paragraphs (a) and (b)
above.

Each Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding; provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense and the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party; it
being understood, however, that, the Indemnifying Party shall not, in connection
with any one such proceeding or separate but substantially similar or related
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate

- 25 -



--------------------------------------------------------------------------------




firm of attorneys (together with appropriate local counsel) at any time for such
Indemnified Party).
No Indemnifying Party shall be liable for any settlement of any such proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment. The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement unless such judgment
or settlement (i) includes as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such proceeding for which such Indemnified Party would be entitled
to indemnification hereunder (whether or not any Indemnified Party is a party
thereto) and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party.
(d)
Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 8 would otherwise
apply by its terms (other than by reason of exceptions provided in this Section
8), then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall have a joint and several obligation to contribute to
the amount paid or payable by such Indemnified Party as a result of such Losses,
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and of such Indemnified Party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party, on the one hand, and of such Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such statement or omission. The amount paid or payable by an
Indemnified Party as a result of any Losses shall be deemed to include any legal
or other fees or expenses incurred by such party in connection with any
proceeding, to the extent such party would have been indemnified for such fees
or expenses if the indemnification provided for in Section 8(a) or 8(b) was
available to such party.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by other

- 26 -



--------------------------------------------------------------------------------




method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. Notwithstanding the
provisions of this Section 8(d), a selling Holder shall not be required to
contribute, in the aggregate, any amount in excess of such Holder's Maximum
Contribution Amount. A selling Holder's “Maximum Contribution Amount” shall
equal the excess of (i) the aggregate proceeds received by such Holder pursuant
to the sale of such Transfer Restricted Securities or Exchange Notes over (ii)
the aggregate amount of damages that such Holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of the Registrable Securities held
by each Holder hereunder and not joint. The Company’s and Guarantors’
obligations to contribute pursuant to this Section 8(d) are joint and several.
The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
9.
Rules 144 and 144A

(a)
The Company covenants that it shall (a) file the reports required to be filed by
it (if so required) under the Securities Act and the Exchange Act in a timely
manner and, if at any time the Company is not required to file such reports, it
will, upon the written request of any Holder of Transfer Restricted Securities,
make publicly available other information necessary to permit sales pursuant to
Rule 144 and 144A and (b) take such further action as any Holder may reasonably
request in writing, all to the extent required from time to time to enable such
Holder to sell Transfer Restricted Securities without registration under the
Securities Act pursuant to the exemptions provided by Rule 144 and Rule 144A.
Upon the request of any Holder, the Company shall deliver to such Holder a
written statement as to whether it has complied with such information and
requirements.

(b)
Availability of Rule 144 Not Excuse for Obligations under Section 2. The fact
that holders of Transfer Restricted Securities may become eligible to sell such
Transfer Restricted Securities pursuant to Rule 144 shall not (1) cause such
Notes to cease to be Transfer Restricted Securities or (2) excuse the Company’s
and the Guarantors’ obligations set forth in Section 2 of this Agreement,
including without limitation the obligations in respect of a Registered Exchange
Offer and Additional Interest.

10.
Underwritten Registrations of Transfer Restricted Securities


- 27 -



--------------------------------------------------------------------------------




If any of the Transfer Restricted Securities covered by any Shelf Registration
Statement are to be sold in an underwritten offering, the investment banker or
investment bankers and manager or managers that will manage the offering will be
selected by the Company; provided, however, that such investment banker or
investment bankers and manager or managers must be reasonably acceptable to the
Holders of a majority in aggregate principal amount of such Transfer Restricted
Securities included in such offering.
No Holder of Transfer Restricted Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder's
Transfer Restricted Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.
11.
Miscellaneous

(a)
Remedies. In the event of a breach by either the Company or any of the
Guarantors of any of their respective obligations under this Agreement, each
Holder, in addition to being entitled to exercise all rights provided herein, in
the Indenture or, in the case of the Initial Purchasers, in the Purchase
Agreement, or granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Guarantors agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by either the Company or any of the
Guarantors of any of the provisions of this Agreement and hereby further agree
that, in the event of any action for specific performance in respect of such
breach, the Company shall (and shall cause each Guarantor to) waive the defense
that a remedy at law would be adequate.

(b)
No Inconsistent Agreements. The Company and each of the Guarantors have not
entered, as of the date hereof, and the Company and each of the Guarantors shall
not enter, after the date of this Agreement, into any agreement with respect to
any of its securities that is inconsistent with the rights granted to the
Holders of Securities in this Agreement or otherwise conflicts with the
provisions hereof. The Company and each of the Guarantors have not entered and
will not enter into any agreement with respect to any of its securities that
will grant to any Person piggy-back rights with respect to a Registration
Statement.

(c)
Adjustments Affecting Transfer Restricted Securities. The Company shall not,
directly or indirectly, take any action with respect to the Transfer Restricted
Securities as a class that would adversely affect the ability of the Holders to
include such Transfer Restricted Securities in a registration undertaken
pursuant to this Agreement.

(d)
Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures


- 28 -



--------------------------------------------------------------------------------




from the provisions hereof may not be given, otherwise than with the prior
written consent of the Holders of not less than a majority in aggregate
principal amount of the then outstanding Transfer Restricted Securities in
circumstances that would adversely affect any Holders of Transfer Restricted
Securities; provided, however, that Section 8 and this Section 11(d) may not be
amended, modified or supplemented without the prior written consent of each
Holder. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Transfer Restricted Securities whose securities are being
tendered pursuant to the Registered Exchange Offer or sold pursuant to a Notes
Registration Statement and that does not directly or indirectly affect, impair,
limit or compromise the rights of other Holders of Transfer Restricted
Securities may be given by Holders of at least a majority in aggregate principal
amount of the Transfer Restricted Securities being tendered or being sold by
such Holders pursuant to such Notes Registration Statement.
(e)
Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, next-day air courier or telecopier:

(i)
if to a Holder of Securities or to any Participating Broker-Dealer, at the most
current address of such Holder or Participating Broker-Dealer, as the case may
be, set forth on the records of the registrar of the Notes, with a copy in like
manner to the Initial Purchasers as follows:

IMPERIAL CAPITAL, LLC
2000 Avenue of the Stars, 9th Floor South
Los Angeles, California 90067
Attention: Todd Wiench, Esq.
Phone: (310) 246-3700
Fax: (310) 777-3000
CREDIT SUISSE SECURITIES (USA) LLC
11 Madison Avenue
New York, New York 10010
Attention: LCD-IBD
Phone: (212) 325-4296
Fax: (212) 325-2000


IBERIA CAPITAL PARTNERS L.L.C.
601 Poydras St., Suite 2005
New Orleans, LA 70130
Attention: Clifton M. Worley, Managing Director
Phone: (504) 310-7149

- 29 -



--------------------------------------------------------------------------------




Fax: (504) 310-7321

STERNE, AGEE & LEACH, INC.
800 Shades Creek Parkway, Suite 700
Birmingham, AL 35209
Attention: General Counsel
Phone: (205) 439-6483
Fax: (205) 874-3719

with a copy to:
PROSKAUER ROSE LLP
11 Times Square
New York, New York 10036
Telephone:    (212) 969-3000
Facsimile:    (212) 969-2900
Attention: Frank Lopez, Esq.


(ii)
if to the Company or any Guarantor, as follows:

GASTAR EXPLORATION USA, INC.
1331 Lamar Street, Suite 650
Houston, Texas 77010
Telephone:    (713) 739-1800
Facsimile:    (713) 739-0458
Attention:    Mike Gerlich, Chief Financial Officer


with a copy to:
VINSON & ELKINS L.L.P.
1001 Fannin Street
Suite 2500
Houston, Texas 77002
Telephone:     (713) 758-3710
Facsimile:     (713) 615-5962
Attention:     James M. Prince


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the United States mail, postage prepaid, if mailed, one business
day after being deposited in the United States mail, postage prepaid, if mailed;
one business day after being timely delivered to a next-day air courier
guaranteeing overnight delivery; and when receipt is acknowledged by the
addressee, if telecopied.

- 30 -



--------------------------------------------------------------------------------




Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.
(f)
Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment,
subsequent Holders of Securities.

(g)
Counterparts. This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h)
Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(i)
Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAW. THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR
ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITS AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. THE COMPANY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY
IRREVOCABLY CONSENTS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY AT ITS SAID ADDRESS, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY HOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE


- 31 -



--------------------------------------------------------------------------------




LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER
JURISDICTION.
(j)
Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k)
Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

(l)
Third Party Beneficiaries. Holders and Participating Broker-Dealers are intended
third party beneficiaries of this Agreement and this Agreement may be enforced
by such Persons.

(m)
Entire Agreement. This Agreement, together with the Purchase Agreement, the
Indenture and the Collateral Agreements, is intended by the parties as a final
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein and any and all
prior oral or written agreements, representations, or warranties, contracts,
understanding, correspondence, conversations and memoranda between the Initial
Purchasers on the one hand and the Company and the Guarantors on the other, or
between or among any agents, representatives, parents, subsidiaries, affiliates,
predecessors in interest or successors in interest with respect to the subject
matter hereof and thereof are merged herein and replaced hereby.




- 32 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


THE COMPANY
GASTAR EXPLORATION USA, INC., a Delaware corporation
By: /s/ Michael A. Gerlich____________________
Name:    Michael A. Gerlich
Title:    Secretary and Treasurer
THE GUARANTORS
GASTAR EXPLORATION NEW SOUTHWALES, INC., a Michigan corporation
GASTAR EXPLORATION TEXAS, INC., a Michigan corporation
GASTAR EXPLORATION TEXAS LLC , a Delaware limited liability company



By: /s/ Michael A. Gerlich____________________
Name:    Michael A. Gerlich
Title:    Secretary and Treasurer
GASTAR EXPLORATION TEXAS L.P., a Delaware limited partnership
By:
GASTAR EXPLORATION TEXAS LLC, its general partner




By: /s/ Michael A. Gerlich____________________
Name:    Michael A. Gerlich
Title:    Secretary and Treasurer



Registration Rights Agreement





--------------------------------------------------------------------------------




Accepted and agreed to:


THE INITIAL PURCHASERS:
IMPERIAL CAPITAL, LLC
By:
/s/ Mark Martis    
Name: Mark Martis
Title: COO



CREDIT SUISSE SECURITIES (USA) LLC
By:
/s/ Randy Bayless    
Name: Randy Bayless
Title: Managing Director



STERNE AGEE & LEACH, INC.
By:
    
Name: Joseph Zabik
Title: Head of Investment Banking



IBERIA CAPITAL PARTNERS L.L.C.
By:
/s/ Clifton W. Worley    
Name: Clifton W. Worley
Title: Managing Director – Investment Banking






Registration Rights Agreement



